Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10-16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujino et al (US 2009/0244668).
Regarding claim 1, Fujino et al discloses a micromachined mirror assembly (Fig. 4 and para [0070]), comprising:
a micro mirror (27a, para [0072], line 2) configured to tilt around an axis (along the axis of 27d-27d in the direction of F);
a first suspended beam (one 27b) and a second suspended beam (the other 27b) each mechanically coupled (both 27b, 27b are mechanically coupled to mirror 27a as shown in Fig. 4) to the micro mirror (27a) along the axis;
L, VR) around the axis to the first suspended beam (one 27b); and
a second actuator (the other 27fA, 27fB, 27e) mechanically coupled to the second suspended beam (the other 27b) and configured to apply a second torsional stress (caused by VL, VR)  around the axis to the second suspended beam (the other 27b),
wherein the first torsional stress and second torsional stress have a magnitude difference (see para [0086]).

Regarding claim 2, the micromachine mirror assembly of claim 1, wherein the first actuator is a first electrostatic actuator, and the second actuator is a second electrostatic actuator (para [0072] see the last two lines).

Regarding claim 3, the micromachine mirror assembly of claim 2, wherein the first electrostatic actuator comprises a first set of comb drives, and the second electrostatic actuator comprises a second set of comb drives (para [0072], lines 5-7).

Regarding claim 4, the micromachine mirror assembly of claim 2, wherein a first AC voltage applied to the first electrostatic actuator is different from a second AC voltage applied to the second electrostatic actuator (paras [0076]-[0080]).

Regarding claim 5, the micromachine mirror assembly of claim 4, wherein the first and second AC voltages have a DC offset (para [0077], line 3 constant bias voltage).

Regarding claim 6, the micromachine mirror assembly of claim 4, wherein the first and second AC voltages have a phase offset (para [0086]).

Regarding claim 7, the micromachine mirror assembly of claim 1, wherein the magnitude difference between the first and second torsional stresses is translated into a tensional stress along the axis (para [0090] the oscillation curve is a tensional stress).

Regarding claim 8, the micromachine mirror assembly of claim 7, wherein a resonant frequency of the micro mirror is increased by the tensional stress along the axis (see Figs. 9 and 10).

Regarding claim 10, Fujino et al discloses a micromachined mirror assembly (Fig. 4 and para [0070]) comprising:
a micro mirror (27a) configured to tilt around an axis;
a first suspended beam (one 27b) and a second suspended beam (the other 27b) each mechanically coupled (both 27b, 27b are mechanically coupled to mirror 27a as shown in Fig. 4) to the micro mirror (27a) along the axis; and
at least one tensional actuator (one 27fA, 27fB, 27e) mechanically coupled to an end of at least one of the first and second suspended beams (one 27b) and configured to apply a tensional stress (caused by VL, VR) along the axis to the at least one of the first and second suspended beams.

Regarding claim 11, the micromachined mirror assembly of claim 10, further comprising:
a first actuator (one 27fA, 27fB, 27e) mechanically coupled to the first suspended beam (one 27b) and configured to apply a first torsional stress (caused by VL, VR) around the axis to the first suspended beam (one 27b); and
L, VR)  around the axis to the second suspended beam (the other 27b).

Regarding claim 12, the micromachine mirror assembly of claim 10, wherein the tensional actuator is an electrostatic actuator (para [0072] see the last two lines).

Regarding claim 13, the micromachine mirror assembly of claim 12, wherein the electrostatic actuator comprises a set of comb drives (para [0072], lines 5-7).

Regarding claim 14, the micromachine mirror assembly of claim 10, wherein the at least one tensional actuator comprises:
a first actuator (one 27fA, 27fB, 27e) mechanically coupled to the first suspended beam (one 27b) and configured to apply a first torsional stress (caused by VL, VR) around the axis to the first suspended beam (one 27b); and
a second actuator (the other 27fA, 27fB, 27e) mechanically coupled to the second suspended beam (the other 27b) and configured to apply a second torsional stress (caused by VL, VR)  around the axis to the second suspended beam (the other 27b).

Regarding claim 15, the micromachine mirror assembly of claim 10, wherein the tensional stress pulls the at least one of the first and second suspended beams away from the micro mirror (see Fig. 4, caused by voltages VL, VR).

Regarding claim 16, the micromachine mirror assembly of claim 10, wherein a resonant frequency of the micro mirror is increased by the tensional stress along the axis (see Figs. 9 and 10).

Regarding claim 19, a method for driving a micromachined mirror assembly, comprising:
setting a resonant frequency of the micromachined mirror assembly at an initial value (Fig. 4 when the mirror is not moving); and
applying a tensional stress (applying voltages as supported in para [0073]) along an axis of the micromachined mirror assembly to increase the resonant frequency to a first operational value greater than the initial value during operation (thereby the mirror is rotated in the arrow F as shown in Fig. 4) of the micromachined mirror assembly.

Claims 10 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sandner (US 2008/0239429 A1).
Regarding claim 10, Fujino et al discloses a micromachined mirror assembly (Figs. 1-3) comprising:
a micro mirror (15) configured to tilt around an axis (21);
a first suspended beam (one 16) and a second suspended beam (the other 16) each mechanically coupled to the micro mirror (15) along the axis; and
at least one tensional actuator (10, 12) mechanically coupled to an end of at least one of the first and second suspended beams (16) and configured to apply a tensional stress (caused by electrodes 10, 12) along the axis to the at least one of the first and second suspended beams.

Regarding claim 18, the micromachine mirror assembly of claim 10, wherein each of the first and suspended beams is made of silicon (para [0039]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fujino et al in view of El-Gamal (US 2011/0111545 A1).
Fujino et al discloses the claimed invention as set forth in the claimed combination except for the mirror assembly further comprising at least one heating element thermally coupled to at least one of the first and second suspended beams and configured to apply heat to the at least one of the first and second suspended beams, such that the resonant frequency of the micro mirror is decreased.
El-Gamal discloses the mirror assembly further comprising at least one heating element thermally coupled to at least one of the first and second suspended beams and configured to apply heat to the at least one of the first and second suspended beams, such that the resonant frequency of the micro mirror is decreased (para [0048], thin film heater for tuning the resonant frequency of the resonator beam 420).
It would have been obvious to one having an ordinary skill in the art at the time of invention before the effective filing date to make the first and second suspended beams to thermally coupled with 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNCHA P CHERRY whose telephone number is (571)272-2310.  The examiner can normally be reached on M to F 7am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571)272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




7/8/2021
/EUNCHA P CHERRY/Primary Examiner, Art Unit 2872